Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [KEEFE, BRUYETTE & WOODS, INC. LETTERHEAD] November 6, 2006 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: KBW, Inc. Form S-1 Registration Statement Registration No. 333-136509 Ladies and Gentlemen: In connection with the above-captioned Registration Statement, we wish to advise that between October 23, 2006 and the date hereof, 17,175 copies of the Preliminary Prospectus dated October 23, 2006 were distributed as follows: 0 to prospective underwriters, 6,015 to institutional investors; 11,160 to individuals; and 0 to others. We have been informed by the participating underwriters that they will comply with the requirements of Rule 15c2-8 under the Securities Exchange Act of 1934. We hereby join in the request of the registrant that the effectiveness of the above-captioned Registration Statement, as amended, be accelerated to 3:00 p.m. (Washington D.C. time) on November 8, 2006 or as soon thereafter as practicable. Very truly yours, KEEFE, BRUYETTE & WOODS, INC. MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED BANC OF AMERICA SECURITIES LLC FOX-PITT, KELTON INCORPORATED JMP SECURITIES LLC THOMAS WEISEL PARTNERS LLC BNY CAPITAL MARKETS, INC. FTN MIDWEST SECURITIES CORP MORGAN KEEGAN & COMPANY, INC. By: Keefe, Bruyette & Woods, Inc. By: _ /s/ Jeffery D. Evans Name: Jeffery D. Evans Title: Managing Director
